OPINION OF THE COURT
PER CURIAM.
This was an action brought by appellant to recover three months’ rental arrearages in the amount of $2,723.40 on the rental of a certain commercial store in a shopping center.
Appellee counterclaimed for damages suffered because of faulty plumbing and roof leakage.
*138After hearing the facts, the court below reduced appellant’s claim and awarded appellant $900.00 for rental arrearages based upon diminished use, and awarded $2,500.00 to appellee on appellee’s counterclaim.
The record below established a factual basis for the court to make a finding with regard to clause 25 of the lease agreement and the diminished use of the premises suffered by appellee as result of the roof leakage and faulty plumbing, and therefore the finding of the lower court will not be disturbed on these issues.
The issue of the counterclaim of appellee however, is another matter. There is nothing in the record to establish a basis for financial damages as claimed by appellee. The testimony only touches on the fact that there were certain construction defects in the roof and sewer lines and inconvenience to the shopkeeper appellee, but totally failed to set a monetary damage figure from which the court could make an award certain. For that reason the ruling in favor of appellee on the counterclaim is reversed.
AFFIRMED IN PART and REVERSED IN PART with instructions for the court below to issue a Final Judgment in conformity with this ruling.